EXHIBIT 10.9

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT")
OR UNDER THE LAWS OF ANY STATE OR OTHER JURISDICTION. THIS NOTE MAY NOT BE
OFFERED OR SOLD UNLESS REGISTERED UNDER THE ACT AND UNDER THE LAWS OF THE STATES
WHERE EACH SALE IS MADE, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS IS
AVAILABLE IN THE OPINION OF COUNSEL SATISFACTORY TO THE BORROWER.

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Cannabis Kinetics Corp., a Nevada corporation with an
address at 3240 W. 71st Avenue, Unit 5, Westminster, CO, 80030 (the "Borrower"),
hereby promises to pay to the order of Glamis Capital SA (the "Holder"), with an
address at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro MH
96960, the aggregate principal amount of the Loan (as defined below) which is
outstanding from time to time and evidenced hereby plus interest thereon as set
forth below.

 

Until January 30, 2015, upon at least three (3) business days' prior written
notice to the Holder, the Borrower may borrow from the Holder, from time to
time, any amount in increments of up to $350,000 and the Holder may advance to
the Borrower such amount that is so requested by the Borrower; provided,
however, that the aggregate principal amount outstanding under this Note shall
not exceed $1,500,000 at any given time and the Holder shall not be obligated to
make any advances if an Event of Default has occurred and is continuing.
Furthermore, prior to providing any such advances, the Holder may require the
Borrower to submit any documentation requested, including without limitation, a
use of proceeds schedule, and the Holder shall have the right, in its sole and
absolute discretion, for any reason, not to make the requested advance.

 

The principal amount borrowed and outstanding under this Note is sometimes
referred to herein as the "Loan".

 

Interest shall accrue on the outstanding principal amount of this Note at the
rate of eight percent (8%) per annum (the "Interest Rate"), beginning on the
date of this Note until this Note is paid in full. The principal amount of the
Loan and all accrued and unpaid interest shall be due and payable on the
Maturity Date (as defined below). Upon the occurrence and during the continuance
of any Event of Default (as defined below), the amounts then due and payable
under this Note (including the entire principal and accrued interest if such
payments are accelerated at the election of the Holder) shall bear interest
equal to the lesser of (a) the maximum amount permitted to be charged under
applicable law or (b) fifteen (15%) percent per annum from the due date thereof
until paid in full or such Event of Default has been cured or waived (the
"Default Interest Rate").

 

 
1


--------------------------------------------------------------------------------




 

 

The Loan and all accrued interest thereon shall be due and payable on the
earlier to occur of (the "Maturity Date") (i) January 15, 2016; (ii) an issuance
by the Borrower or an acquisition of voting securities of the Borrower by any
entity or person, immediately after which such entity or person has beneficial
ownership of thirty percent (30%) or more of the then outstanding shares or the
combined voting power of the Borrower’s then outstanding voting securities;
(iii) the individuals who, as of the date hereof, are members of the Board of
Directors of the Borrower, cease for any reason to constitute at least
two-thirds of the members of the Board; (iv) a merger, consolidation or other
business combination with or into another company; or (v) the sale or other
disposition of all or substantially all of the assets of the Borrower.

 

The following additional terms shall apply to this Note:

 

ARTICLE I 

GENERAL

 

1.1 Payments. On the first business day of each quarter hereafter, commencing on
August 31, 2015 and continuing every three months thereafter until the Maturity
Date, Borrower shall pay to Holder, in immediately available funds, accrued
interest on the Principal Amount at the Interest Rate, computed on a per annum
basis of 360 days and actual days elapsed in the period for which such interest
is payable.

 

1.2 Records. The amount, date and unpaid balance of the Loan shall be as
evidenced by the applicable books and records of the Holder, which shall be
conclusive evidence thereof in the absence of manifest error. The Holder is
hereby authorized to endorse such particulars of the Loan on the grid attached
hereto.

 

1.3 Payment on Non-Business Day. If this Note, or any payment hereunder, falls
due on a Saturday, Sunday or a Nevada public holiday, this Note shall fall due
or such payment shall be made on the next succeeding business day and such
additional time shall be included in the computation of any interest payable
hereunder.

 

1.4 Cost of Collection. If any payment due hereunder is not paid when due, the
Borrower agrees to pay all costs of collection, including attorney's fees and
expenses, all of which shall be added to the amount due hereunder, such charges
to bear interest at the Default Interest Rate. In addition, if this Note is
referred by Holder to any attorney for collection, the Borrower shall pay all
attorney fees and expenses incurred by Holder therefor.

 

1.5 Prepayment. The Borrower may prepay all or part of the Loan and all accrued
interest thereof without penalty or premium.

 

 
2


--------------------------------------------------------------------------------




 

ARTICLE II 

EVENTS OF DEFAULT

 

The occurrence of any of the following events of default (each an "Event of
Default") shall, at the option of the Holder, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable:

 

2.1 The Borrower fails to pay the principal of this Note or interest hereon when
due.

 

2.2 The Borrower breaches any material covenant or other material term or
condition of this Note.

 

2.3 Any representation or warranty of the Borrower made herein or in any
certificate given in writing pursuant hereto or in connection herewith shall be
false or misleading in any material respect.

 

2.4 The Borrower shall make an assignment for the benefit of creditors, or apply
for or consent to the appointment of a receiver or trustee for its or for a
substantial part of its property or business; or such a receiver or trustee
shall otherwise be appointed.

 

2.5 Any money judgment, writ or similar process shall be entered or filed
against Borrower or any of its property or other assets for more than $500,000,
and shall remain unvacated, unbonded or unstayed for a period of thirty (30)
days.

 

2.6 Bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings or relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Borrower.

 

2.7 Any event or condition shall occur which shall result in a default under any
agreement between the Borrower and another person.

 

2.8 Any event or condition shall occur which results in the acceleration of the
maturity of any debt owed by the Borrower or enables or, with the giving of
notice or lapse of time or both, would enable the holder of such debt or any
person acting on such holder’s behalf to accelerate the maturity thereof.

 

 
3


--------------------------------------------------------------------------------




 

ARTICLE III 

REPRESENTATIONS OF BORROWER

 

Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants to the Holder that:

 

3.1 Organization, Good Standing and Qualification. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.

 

3.2 Authorization. All organizational action on the part of the Borrower, its
officers and directors necessary for the authorization, execution and delivery
of this Note and the performance of all obligations of the Borrower hereunder
has been taken and the Note constitutes valid and legally binding obligations of
the Borrower, enforceable against the Borrower in accordance with its terms.

 

3.3 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Borrower is
required in connection with the consummation of the transactions contemplated by
this Note.

 

3.4 Compliance with Other Instruments. The Borrower is not in violation or
default of any provisions of its Certificate of Incorporation or By-laws or of
any instrument, judgment, order, writ, decree or contract to which it is a party
or by which it is bound or of any provision of any federal or state statute,
rule or regulation applicable to the Borrower. The execution, delivery and
performance of this Note and the consummation of the transactions contemplated
hereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract or an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Borrower.

 

 
4


--------------------------------------------------------------------------------




 

 

ARTICLE IV 

MISCELLANEOUS

 

4.1 Failure or Indulgency Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be deemed delivered the day such notice is delivered by
personal service or mailed by overnight courier to the party to receive the same
at its address set forth below or to such other address as either party shall
hereafter give to the other by notice duly made under this Section 4.2: (i) if
to the Borrower, to same at the address of Borrower set forth above, and (ii) if
to the Holder, to the address of Holder set forth above.

 

4.3 Amendment. This Note shall only be amended by a writing signed by both
parties hereto.

 

4.4 Assignability. The Borrower may not directly or indirectly assign the rights
and obligations under this Note to a third party without the prior written
consent of the Holder. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

 

4.5 Governing Law. This Note shall be deemed to be made under and shall be
construed in accordance with the laws of the State of Nevada without giving
effect to the principals of conflict of laws thereof. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the courts sitting in Nevada, and any appellate court from
any thereof, in respect of any action, suit or proceeding arising out of or
relating to this Note, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action, suit or proceeding may be heard and
determined in such courts. Each of the parties hereto agrees that a final
judgment in any such action, suit or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
action, suit or proceeding arising out of or relating to this Note, or in any
court referred to above. Each of the parties further hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action, suit proceeding in any such court and waives any
other right to which it may be entitled on account of its place of residence or
domicile. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHT THE BORROWER MAY
HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR
ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER ACKNOWLEDGES
THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

 
5


--------------------------------------------------------------------------------




 

4.6 Unconditional Obligation; Waiver. The obligations hereunder are absolute and
unconditional and not subject to any defense, set-off, counterclaim, rescission,
recoupment or adjustment whatsoever. The Borrower hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and shall be
directly and promptly liable for the payment of all sums owing and to be owing
hereunder, regardless of, and without any notice, diligence, act or omission
with respect to, the collection of any amount called for hereunder.

 

4.7 Construction and Joint Preparation. This Note shall be construed to
effectuate the mutual intent of the parties. The parties and their counsel have
cooperated in the drafting and preparation of this Note, and this Note therefore
shall not be construed against any party by virtue of its role as the drafter
thereof. No drafts of this Note shall be offered by any party, nor shall any
draft be admissible in any proceeding, to explain or construe this Note. The
Borrower hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Note. The headings contained in this Note are intended for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Note.

 

4.8 Counterparts. This Note may be executed in counterparts and by facsimile or
other electronic means, each of which shall be an original, but all of which
shall be deemed to constitute one instrument.

 

 
6


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each of the parties has caused this Note to be signed in
its name by its duly authorized officer on this 5th day of December, 2014.

 

 

  CANNABIS KINETICS CORP.           By: /s/ Eric Hagen     Name: Eric Hagen    
Title: President  

 

 

GLAMIS CAPITAL SA

            By: /s/ Kenneth Ciappala     Name: Kenneth Ciappala     Title:
President  

 

 
7


--------------------------------------------------------------------------------




 

GRID for PROMISSORY NOTE

 

Date

Amount Advanced

 

December 5, 2014

$75,000

       

December 10, 2014

$75,000

                               

 

 

8

--------------------------------------------------------------------------------